Citation Nr: 1811810	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-16 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether a VA Form 21-8416 (Medical Expense Report), for the year of 2009, was timely for purposes of exclusion from countable income for pension purposes.  

(The issues of entitlement to service connection for a back disorder, a cervical spine disorder, lung hypertension, arterial hypertension, an acquired psychiatric disorder, and diabetic retinopathy, along with the issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for asthma and generalized arthritis are addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1953 to January 1955 and October 1959 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The January 2011 submission by the Veteran of medical expenses paid in 2009 was not timely.  


CONCLUSION OF LAW

As a timely VA Form 21-8416 (Medical Expense Report) for the year of 2009 was not received by VA, medical expenses may not be excluded from countable income for pension purposes for that year.  38 U.S.C. § 5110(h) (2012); 38 C.F.R. 
§§   3.272, 3.660, 20.305 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he filed a timely medical expense report regarding calendar year 2009.  As such, he argues his medical expenses, paid during 2009, should be used to reduce his income for that year and increase his nonservice-connected pension benefit.  

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3, 3.23. 

The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's countable annual income from the maximum annual pension rate.  The maximum annual pension rate is adjusted from year to year.  In determining the Veteran's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.  Exclusions from countable income for VA pension purposes include, as relevant to the instant claim, medical expenses.  38 C.F.R. § 3.272 (2017). 

38 CFR 3.660(b)(1) provides that where pension was paid at a lower rate based on anticipated income, pension may be increased in accordance with the facts found if satisfactory evidence of entitlement is received within the same or next calendar year.  See also 38 U.S.C. § 5110(h).  
The essential facts in this matter are not in dispute.  The Veteran has been in receipt of nonservice-connected VA disability pension since August 1993.  In a VA Form 21-8416, Medical Expense Report, the Veteran reported paying $1,200.00 for Medicare Part B, $9,600.00 for housebound assistance, $1,200.00 for transportation, and $3,000.00 for medications from January 1, 2009 to January 31, 2009.  The Veteran dated the Medical Expense Report form as December 15, 2010.  The form was date-stamped as received by the RO on January 31, 2011.  

Pursuant to 38 C.F.R. § 3.660(b)(1), the Veteran had until December 31, 2010 to submit a timely medical expense report for a benefit recalculation for the year 2009.  As the Veteran's Medical Expense Report was received after December 31, 2010, the form was not timely submitted and as such his 2009 medical expenses may not be excluded from countable income for pension purposes for that year.  38 C.F.R. § 3.660.

In his November 2011 Notice of Disagreement (NOD), the Veteran asserts that his Medical Expense Report was timely filed as he mailed the form on December 15, 2010.  

Regarding the receipt of the VA Form 21-8416, there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in receiving evidence.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  The presumption of regularity dictates that, if the RO had received the letter, the RO would have associated it with the claims file and acted on it in some manner.  Fithian v. Shinseki, 24 Vet. App. 146, 151 (2010).  The Veteran's statements alone are insufficient to rebut the presumption of regularity.  Id. 

Further, when, as here, a postmark is not of record, the postmark will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. 
§ 20.305.  In this case, applying that rule, the Medical Expense Report was still not timely.  

In addition to this statutory mailbox rule, there is a common law mailbox rule.  Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).  However, the Veteran has not submitted any proof of mailing, such as an independent proof of a postmark, a dated receipt, or evidence of mailing apart from his own assertions.  

In conclusion, the record reflects that the Veteran's Medical Expense Report was not received within the same or next calendar year.  Based on this evidence, the Board finds that the Veteran's January 2011 Medical Expense Report for the calendar year 2009 was not timely filed.  As such, the appeal must be denied.  


ORDER

The appeal as to the issue of whether the VA Form 21-8416 (Medical Expense Report) for the year of 2009 was timely for purposes of exclusion from countable income for pension benefits for that year is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


